Citation Nr: 1143199	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post traumatic lumbosacral strain/sprain superimposed with a herniated disc and spinal fracture at S2.  



REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1965 to September 1967.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran testified in support of his claim at a hearing held before a Decision Review Officer at the RO in April 2010.  A transcript of that hearing is associated with the claims file.

The Board notes that the Veteran's appeal originally included a claim for entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  However, in a decision dated in May 2010, the RO increased the evaluation assigned for the Veteran's PTSD to 100 percent, thereby granting the claim in full.  Therefore, no further consideration is necessary.

The Board also notes that the Veteran's representative submitted a written statement dated in October 2010 in which he raised a claim for revision or reversal of a rating decision dated "in approximately 1985" (presumably meaning the April 1983 rating decision) based on clear and unmistakable error (CUE).  In that rating decision, the RO had increased the evaluation assigned the Veteran's low back disability, but did not award him additional compensation for his spouse.  The representative points out that the Veteran submitted evidence of a married dependent when he filed his original claim.  The claims file contains a VA Form 21-686c (Declaration of Marital Status) date stamped received at the RO in May 1970, which confirms the existence of a dependent spouse.  In a letter dated in November 1969, the RO indicated that it had also received the Veteran's marriage certificate, but was returning it because the Veteran was rated less than 50 percent disabled and was therefore not entitled to additional compensation for his dependent spouse.  

In a letter dated in July 2011, the RO informed the Veteran that it had received his CUE claim, but that, given that the claim was vague and unclear, it would not take further action in response.  However, the Veteran and his representative have responded to the July 2011 letter or expressed any disagreement.  The matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, no further consideration is warranted at the present time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran does not have forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for post traumatic lumbosacral strain/sprain superimposed with a herniated disc and spinal fracture at S2 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board does acknowledge that the RO did not provide the Veteran with adequate notice prior to the initial rating decision in September 2007.  Nevertheless, the RO did send the Veteran letters in July 2007 and June 2008, which informed him about the evidence necessary to substantiate his claim and the division of responsibilities in obtaining the evidence.  The Board finds that any defect with respect to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while adequate notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claim.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.   In addition to being advised of what evidence was necessary to substantiate the claim, the letters also advised the Veteran of division of responsibilities in obtaining such evidence.  The letters further explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded a VA examination in July 2007 in connection with his claim for an increased evaluation.  The RO also scheduled him for a more recent VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  However, the VA Medical Center (VAMC) indicated that the Veteran had stated in June 2011 that he did not want to continue with the claim because he was already rated as 100 percent disabled.  Therefore, the VAMC sent the case back without action.   The RO subsequently called the Veteran later that same month and informed him that he needed to submit a statement in writing indicating that he wanted to withdraw his appeal.  However, he indicated that he did not want to send anything in writing and stated that the RO should use his verbal request.  He also noted that, if the RO followed up by sending a form for him to sign, he "might" return it.  The Veteran never sent in a written request for withdrawal of his claim. 

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.304(b)(1).  Therefore, the issue remains on appeal absent a written statement.  

Moreover, the Board notes that any further attempt to schedule the Veteran for a VA examination would be futile, as he indicated that he did not want to pursue the claim when an attempt was last made.  A May 2011 letter specifically informed the Veteran that failure to report for a VA medical examination may have adverse consequences, including the possible denial of his claim.  The Board notes that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

For these reasons, the Board finds that remanding the case for an additional VA examination would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Accordingly, the Board concludes that VA has done everything reasonably possible to assist the Veteran in the development of his claim. 

The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  VA has assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505   (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

The Veteran's post traumatic lumbosacral strain/sprain superimposed with a herniated disc and spinal fracture at S2 is currently assigned a 20 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235-5237.  Diagnostic Codes 5235 and 5237 indicate that a vertebral fracture or dislocation and a lumbosacral strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion range of motion of the thoracolumbar spine is 230 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also 38 C.F.R. § 4.71a, Plate V. 

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

In addition, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id.  Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for post traumatic lumbosacral strain/sprain superimposed with a herniated disc and spinal fracture at S2.  The medical evidence is somewhat limited because, as previously discussed, the Veteran has indicated that he wants to withdraw his appeal, but has not made a written statement to that effect.  

The available evidence does not show the Veteran to have forward flexion of the thoracolumbar spine 30 degrees or less.  In fact, the July 2007 VA examiner noted that the Veteran had forward flexion to 40 degrees, extension to 10 degrees, lateral rotation to 15 degrees, and lateral flexion to 15 degrees.

Moreover, there is no evidence of ankylosis.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings do not demonstrate that the Veteran's spine is fixed or immobile. 

In addition, the evidence of record does not show the Veteran to have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In this regard, there are no treatment records documenting him as having had bedrest prescribed by a physician.  

Indeed, since 2007, the Veteran has rarely mentioned his low back disorder.  In January 2009, he reported having back pain, but a physician attributed it to a broken rib suffered during his surgery for lung cancer.  Thereafter, in March 2009, June 2009, August 2009, and September 2009, he mentioned engaging or planning to engage in physical activity, including exercising regularly at the gym (sometimes three times a week), playing golf at the country club, and walking in the neighborhood.  He noted that he was somewhat physically limited due to shortness of breath and decreased stamina, but he never mentioned his back.   During mental health visits in 2009, he often spoke of other medical conditions causing stress, but again, he did not refer to his back.  In 2010, he resumed reporting chronic low back pain, yet as discussed above, he has indicated that he currently does not want to pursue an appeal for an increased evaluation.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected lumbar spine disability.  In this regard, the Veteran specifically denied having numbing, tingling, or weakness in treatment notes dated in 2007.  The medical evidence of record also does not identify any separate neurological findings or disability.  The Veteran told the July 2007 VA examiner that his back pain radiated intermittently; however, a sensory examination was unremarkable, and a neurological examination revealed 5/5 power in all major motor groups.  His deep tendon reflexes were normal.  No sensory or neurological abnormalities were noted.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability evaluation under Diagnostic Codes 5235- 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the July 2007 VA examiner stated that the Veteran had painless range of motion even after three repetitions.  Therefore, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's post traumatic lumbosacral strain/sprain superimposed with a herniated disc and spinal fracture at S2. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria specifically contemplate the Veteran's current symptomatology, such as limitation of forward flexion from 30 to 60 degrees and muscle spasms, in a 20 percent disability evaluation.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

Lastly, the Board notes that the Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has asserted that his lumbar spine disability has interfered with his job, but he has not claimed, nor does the evidence suggest, that the disorder renders him unemployable.  Therefore, the Board finds that the issue of entitlement to TDIU is not currently on appeal,


ORDER

An evaluation in excess of 20 percent for post traumatic lumbosacral strain/sprain superimposed with a herniated disc and spinal fracture at S2 is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


